Citation Nr: 0722185	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-23 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from December 1943 to April 
1946.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for bilateral hearing loss disability and assigned an initial 
noncompensable evaluation for that disability.  

The veteran's June 2007 motion that his claim be advanced on 
the docket based on his age has been granted.  38 C.F.R. § 
20.900(c) (2006).  Accordingly, the veteran's claim has been 
advanced on the Board's docket. 
 

FINDING OF FACT

The medical evidence establishes that the veteran's hearing 
loss is manifested by no worse than Level II hearing 
impairment in the ear with the better hearing and no worse 
than Level III impairment in the ear with the poorer hearing.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R §§ 4.85, 4.86, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his hearing loss is more severe 
than shown by the VA examination, and contends that the 
hearing examination was not adequate because his service-
connected tinnitus was not taken into account.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  If there is any defect 
in the content or timing of the VCAA, VA must establish that 
such defect was not prejudicial to the veteran.  See Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In this case, the veteran submitted a claim for service 
connection for hearing loss in January 2003.  A letter 
advising the veteran of the provisions of the VCAA was 
issued.  The RO thereafter granted the claim for service 
connection in the May 2003 rating decision underlying this 
appeal.  That rating decision described the criteria for a 
compensable evaluation and how such a claim could be 
substantiated.  The veteran responded to this notice by the 
allegation that the VA examination was not adequate, 
demonstrating that he had received notice of the criteria for 
a compensable evaluation for his hearing loss and 
demonstrating that he understood how to substantiate the 
claim.  Thereafter, by the SOC issued in May 2004, the claim 
was readjudicated.  The requirements of notice under the VCAA 
have been met.  

The veteran has been afforded VA audiologic examination.  He 
was advised that private clinical evidence would be relevant, 
and he did submit a private medical statement.  The duty to 
assist has been met as well.  

The record shows that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
on appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Board finds that all requirements in the VCAA, 
including the duty to notify the veteran and the duty to 
assist the veteran, have been met, and that the timing of the 
notice has not prejudiced the veteran.  If there was any 
defect in compliance with the VCAA, the record establishes 
that the veteran has not been prejudiced thereby, and 
appellate review may proceed.  

Claim for increased (compensable) initial evaluation for 
hearing loss

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  As 
the first step in determining the severity of impairment due 
to hearing loss, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment, 
based on audiologic examination conducted by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds at 1000, 2000, 
3000 and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 
4.85.  

After the designation for each ear is calculated suing Table 
VI, then Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  The horizontal row represents the ear 
having the poorer hearing and the vertical column represents 
the ear having the better hearing.  Id.

Under certain circumstances, such as when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz) is 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz, the Roman numeral designation 
for hearing impairment may be calculated using either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(b).  

The veteran was afforded a VA examination in May 2003.  
Evaluation of the veteran's pure tone thresholds in the right 
ear, from 500 to 4000 Hz revealed thresholds from 40 decibels 
(dB) at 500 Hz to 80 dB at 4000 Hz, for a four-frequency 
average hearing loss of 68 dB in the right ear.  Left ear 
thresholds were from 30 dB at 500 Hz to 80 dB at 3000 Hz, for 
a four-frequency average hearing loss of 66 dB in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 88 percent in the right ear at 90 dB and of 92 percent in 
the left ear at 80 dB.  

Under Table VI, speech discrimination of 88 percent with a 68 
dB pure-tone loss results in a Roman number III designation.  
Speech discrimination of 92 percent paired with a 66 dB four-
frequency threshold loss results in a Roman number II 
designation.  The Board notes that, although there was 
presentation of the word discrimination list at increased 
decibel level in each ear, the audiologist did not determine 
that use of the speech discrimination test was not 
appropriate.  Therefore, there is no circumstance which 
warrants application of Table Via instead of Table VI, 
although the veteran does have a clear hearing loss.  

A noncompensable evaluation is provided where hearing in the 
better ear is II and hearing in the poorer ear is III.  38 
C.F.R. § 4.85, Table VII, Diagnostic Code (DC) 6100.  The 
assignment of disability ratings for hearing impairment are 
to be derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  Evidence provided by Dr. Marlowe in 
January 2003 does not provide information about hearing loss 
that would allow for an increased rating under the specified 
criteria.  Therefore, only a noncompensable evaluation is 
available under DC 6100.  

The Board has considered whether there is any circumstance 
which would remove the evaluation of the veteran's bilateral 
hearing loss from DC 6100.  Table VIa is not for application 
because the veteran's puretone threshold was not 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz), and because his puretone threshold 
was not 30 or lower at 1000 Hz and 70 or more at 2000 Hz.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).

The Board has considered the veteran's contention that the 
May 2003 audiologic evaluation was not adequate.  The veteran 
contends, in his 2004 substantive appeal, that he was unable 
to hear the signals correctly because of his service-
connected tinnitus.  However, the report of the May 2003 VA 
examination reflects that the examiner was aware that the 
veteran had tinnitus.  The examiner specifically noted that 
there was "good inter-test consistency," and noted that 
this consistency indicated that the results were reliable.  

The Board recognizes that the veteran does not agree with the 
examiner about the reliability of the audiology examination.  
However, a determination as to the reliability of the test 
results of an audiometric examination is an area where the 
veteran's lay opinion is not competent.  Compare Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed.Cir.2006) with Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since the 
examiner specifically noted a medical finding as to the 
reliability of the test, the Board finds that the medical 
evidence is contrary to the veteran's allegation that the 
examination was inadequate.  The medical evidence is adequate 
for rating purposes, and the competent medical evidence 
establishes that further VA examination is not required.  

As the criteria for a higher evaluation of 10 percent have 
not been met (level I hearing in the better ear with level X 
or XI hearing in the worse ear; level II hearing in the 
better ear with level V to XI hearing in the worse ear; level 
III hearing in the better ear and level IV to VI hearing in 
the worse ear; or level IV hearing in the better ear with 
Level IV or V hearing in the poorer ear), the appeal must be 
denied.


ORDER

The appeal for a compensable initial evaluation for hearing 
loss is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


